Citation Nr: 1756850	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  15-17 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating greater than 70 percent for posttraumatic stress disorder (PTSD) with anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1942 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The rating decision granted service connection for PTSD with anxiety disorder rated as 70 percent disabling. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's service-connected PTSD with anxiety disorder has manifested with symptoms equivalent in severity to persistent delusions or hallucinations, persistent danger of hurting himself, intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss for names of close relatives, resulting in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for entitlement to an initial rating of 100 percent for PTSD with anxiety disorder are satisfied. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.340, 4.3, 4.16, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities. 38 U.S.C. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10 (2017). The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017). Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1.

The Veteran's PTSD has been rated under 38 C.F.R. § 4.130, DC 9411, which pertains to PTSD. Almost all mental health disorders, including PTSD, are evaluated under the General Rating Formula for Mental Disorders (Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment. See 38 C.F.R. § 4.130, DC 9411. 

Under the General Rating Formula, a 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The evidence supports an initial rating of 100 percent for PTSD with anxiety disorder. In September 2008, the Veteran reported approximately three military-related nightmares a week. A GAF score of 56 was assigned in January 2008 at a psychiatric evaluation, 50 was assigned at a September 2008 VA examination, and 45 was assigned at the October 2013 VA examination. The final two GAF scores of 50 and 45 are indicative of "serious" and sometimes "major" impairment in the Veteran's social and occupational functioning. See DSM-IV.

In an April 2009 VA medical note, the Veteran reported problems remembering his children's and grandchildren's names. In the December 2013 notice of disagreement, the Veteran reported experiencing two separate "nightmares" of being captured by Japanese soldiers. The Veteran also reported that he does not prepare his own meals and another person stays with him overnight for fear that he will injure himself.

In the May 2015 VA Form 9, the Veteran noted that he injured himself "many times trying to get out of bed and escape nightmarish dreams..." The Veteran reported that he is experiencing "nightmares" more often and is only able to sleep for one hour per night. The Veteran provided that his grandson tells him that he often asks where the enemy is and attempts to escape from them. The Veteran's representative asserted that the Veteran is experiencing hallucinations or delusions instead of nightmares and that generally, hallucinations can occur while sleeping. See August 2017 Informal Hearing Presentation. In the VA Form 9 referenced above, the Veteran advised that he has memory loss. The Veteran stated that he forgets names, directions, what he set out to do, and the lists he prepared of things to do that day. A family member of the Veteran must accompany him to most appointments. 

The Veteran is competent to report his post-service psychiatric symptoms. The Board finds that the Veteran is credible as to same. Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2). Although the October 2013 VA examination report reflects findings of less severe symptoms and functional impairment, more weight is placed on the Veteran's competent and credible recent reports of his post-service psychiatric symptoms. See 38 C.F.R. § 4.126.

Resolving reasonable doubt, the balance of the evidence supports assignment of an initial rating of 100 percent. The evidence shows post-service psychiatric symptoms of persistent delusions or hallucinations, persistent danger of hurting himself, intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss for names of close relatives, resulting in total occupational and social impairment.  See 38 C.F.R. § 4.130, DC 9411.


ORDER

An initial rating of 100 percent for PTSD with anxiety disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


